 

Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

MANUFACTURING AND SUPPLY AGREEMENT

 

This Manufacturing and Supply Agreement (“Agreement”) is made and effective as
of the first day of January, 2016 (“Effective Date”) by and between ChromaDex,
Inc., a California corporation, with its principal place of business located at
10005 Muirlands Blvd., Suite G, Irvine, CA 92618 (“ChromaDex”), and W. R. Grace
& Co.—Conn., a Connecticut corporation, with its principal place of business
located at 7500 Grace Drive, Columbia, Maryland 21044 (“GRACE”).

 

RECITALS

 

WHEREAS, GRACE performs manufacture of ingredients for pharmaceutical, food,
and/or dietary supplement markets and provides other related services to Third
Parties for a fee; and

 

WHEREAS, ChromaDex wishes to engage GRACE to manufacture Products (as defined
below) and to perform other related services at the request of ChromaDex and
GRACE is willing to provide the such services and sell the Products to ChromaDex
on the terms and conditions set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual obligations
herein contained, the Parties hereto agree as follows:

 

DEFINITIONS

 

“Affiliate” shall mean, with respect to a Party, any person or entity that
Controls, is Controlled by, or is under common Control with such Party. An
entity or person shall be deemed to be in control of another entity (Controlled
entity) if the former owns directly or indirectly at least fifty percent (50%)
of the outstanding voting equity of the controlled entity (or other equity or
ownership interest in the event that such controlled entity is other than a
corporation).

 

“Agreement Field” shall mean activities and materials relating to
pharmaceuticals, medical foods, infant fomulas, nutraceuticals, dietary
supplements, food, cosmetics, and/or food additives for use in animals and
humans.

 

“Background Information” shall mean individually and collectively, all
Information owned or Controlled by a Party that was developed or acquired by
that Party prior to the Effective Date of this Agreement, which is disclosed or
made available by the Party to the other Party during the course of and pursuant
to the purposes and provisions of this Agreement.

 

“Background Patent Rights” in respect to a designated party shall mean Patent
Rights of any country of the world which are (a) Controlled by the designated
Party, and (b) contain claims which cover one or more features of the Background
Information by the designated Party, and (c) are based on inventions conceived
prior to the Effective Date of this Agreement.

 

“By-Products” shall mean effluent or waste resulting from the production of the
Products.

 

“Certificate of Analysis” shall mean a document which is signed and dated by a
duly authorized representative of GRACE certifying that the Product conforms to
the Specifications, as defined in greater detail in the Quality Agreement.

 

  1  

 

“Change in Control” shall mean an event by which any person or group of persons
within the meaning of § 13(d)(3) of the Securities Exchange Act of 1934 becomes
the beneficial owner, directly or indirectly, of 50% or more of the outstanding
Equity Interests of a Party.

 

“ChromaDex Indemnified Parties” shall have the meaning given in Section 9(a).

 

“Claim” shall mean any liabilities, claims, penalties, fines, forfeitures, suits
and the costs and expenses incident thereto (including costs of defense,
settlement and reasonable attorneys’ and reasonable experts’ fees).

 

“Confidential Information” shall have the meaning given in Section 11.

 

“Control” shall mean the condition of being, as applicable, (a) the beneficial
owner, directly or indirectly, of 50% or more of the outstanding Equity
Interests of a Party; (b) the beneficial owner, directly or indirectly, of 50%
or more of the outstanding Equity Interests of a Manufacturing Facility; (c)
having contractual authority over the operation of a Manufacturing Facility; or
(d) in respect to interest in IP defined herein below, shall mean (1) has the
right to transfer ownership, make available, and/or grant licenses under such IP
without accounting to others, or (2) has the right under the terms of this
Agreement to transfer ownership, make available, and/or license such IP, subject
to royalty or other obligations or restrictions on which the exercise of such
right is contingent.

 

“Design Package” shall mean any Information that is commercially and reasonably
sufficient to enable ChromaDex to make, have made, manufacture, and have
manufactured Product in accordance with Specifications.

 

“Disclosing Party” shall have the meaning given in Section 11.

 

“FSMA” shall have the meaning given in Section (1)(j)(iii).

 

“Good Manufacturing Practices (“GMPs”)” shall mean the good manufacturing
practices and quality system regulations, in effect at the time the Product is
manufactured as set forth by the Food and Drug Administration (“FDA”), and any
other Regulatory Authority of a country in which the Product shall be
manufactured.

 

“GRACE Indemnified Parties” shall have the meaning given in Section 9(a).

 

“GRACE Background IP” shall mean any Background Information and/or Background
Patent Rights, owned or Controlled by GRACE, the use or application of which is
legally required to exploit Products.

 

“GRACE Improvement IP” shall mean any Improvement Information and/or Improvement
Patent Rights, owned or Controlled by GRACE, the use or application of which is
legally required to exploit Products.

 

“Information” shall include, without limitation all inventions, improvements,
technical information, know-how, trade secrets, production and other processes,
materials, prototypes, samples, models, experience, ideas, reports, data, all
results from experiments, testing and demonstrations and any other information
(whether or not patentable) related thereto.

 

“Improvement Information” shall mean individually and collectively, all
Information owned or Controlled by” a Party that was developed or acquired by
that Party after the Effective Date of this Agreement, which is disclosed or
made available by the Party to the other Party during the course of and pursuant
to the purposes and provisions of this Agreement.

 

  2  

 

“Improvement Patent Rights” in respect to a designated party shall mean patent
rights of any country of the world that are (a) Controlled by the designated
Party; and (b) contain claims which cover one or more features of the
Improvement Information by the designated Party, and (c) are based on inventions
conceived after to the Effective Date of this Agreement.

 

“Intellectual Property (“IP”)” shall mean individually and collectively,
Information and Patents Rights. For purposes of this Agreement, Improvement IP
shall include Improvement Information and Improvement Patents Rights, and
Background IP shall include Background Information and Background Patent Rights.

 

“License Agreement” shall mean […***…]

 

“Manufacturing Facility” shall mean a facility for the manufacture of the
Products that is (a) registered with the FDA, (b) is cGMP compliant, and (c) is
Qualified by ChromaDex for the manufacture of the Products.

 

“Market Exit” shall mean GRACE’s decision, on […***…] prior written notice, to
cease manufacture of the Product.

 

“Party” shall mean either ChromaDex and its Affiliates or GRACE and its
Affiliates, and shall collectively be referred to as “Parties”.

 

“Patent Rights” in respect to a Party shall mean patents or patent applications
anywhere in the world which: (a) are Controlled by the Party that Controls the
defined Information; (b) cover one or more features of said defined Information;
and (c) are based on inventions conceived during the pertinent time period
applicable to said Information.

 

“Product” shall be a […***…] defined by the Specifications.

 

“Product Input” shall include all raw materials and other components necessary
for the manufacturing of Product.

 

“Qualify” shall mean certification by ChromaDex that (a) a Manufacturing
Facility is compliant with the terms of this Agreement and of the Quality
Agreement, (b) ChromaDex has completed an audit of such Manufacturing Facility
and its compliance with GRACE’s quality management system, and (c) GRACE
documentation and record keeping policies are in place at such Manufacturing
Facility.

 

“Quality Agreement” shall mean […***…]

 

“Receiving Party” shall have the meaning given in Section 11.

 

“Renewal Term” shall have the meaning given in Section 3(a).

 

“Specifications” shall mean the detailed description and parameters of the
Product, including labeling and packaging, as specified in Exhibit A to the
Quality Agreement.

 

“Term” shall have the meaning given in Section 3(a).

 

“Third Party” shall mean a natural person, corporation, proprietorship,
partnership, trust, joint venture, governmental authority or other legal entity
or organization other than the Parties and their Affiliates.

 

  3  

 

1.      Product Manufacturing and Related Services by GRACE.

 

(a)    Product Manufacture. ChromaDex hereby engages GRACE, and GRACE agrees to
supply Product exclusively for use in the Agreement Field to ChromaDex. GRACE
shall manufacture Product in accordance with the Specifications. The
Specifications may only be changed subject to the terms of the Quality
Agreement.

 

(b)   By-Products. GRACE will have title to all By-Products and will dispose of
and use the same in accordance with all applicable laws and regulations. GRACE
hereby waives any and all Claims it may have against ChromaDex or its Affiliates
relating to the production, handling, transfer, disposal or storage of the GRACE
By-Products.

 

(c)    Purchasing. GRACE will purchase Product Inputs that meet the applicable
Specifications to produce the Product.

 

(d)   Subcontracting. GRACE may, at its option and subject to the terms of this
Agreement, subcontract the manufacture and storage of the Products to a Third
Party or Third Parties of GRACE’s selection, with the prior written approval of
ChromaDex. Such approval will not be unreasonably withheld, conditioned, or
delayed.

 

(e)    Scheduling. GRACE must schedule all production and Product Input
deliveries to timely meet the Product delivery requirements.

 

(f)    Orders. Beginning on […***…], and every […***…] thereafter, ChromaDex
shall provide GRACE with a forecast of ChromaDex’s projected purchases of
Product for the following […***…]  (the “Product Forecast”). For each Product
Forecast provided during calendar years […***…] and […***…], the first […***…]of
each Product Forecast shall be a binding forecast of ChromaDex’s purchases. For
calendar years […***…] through […***…], the […***…]of each Product Forecast
provided during such calendar years shall be a binding forecast of ChromaDex’s
purchases. Each binding forecast, regardless of the calendar year in which
ChromaDex provides it, is a “Binding Forecast.” ChromaDex will place firm orders
for Product with GRACE to meet each Binding Forecast. ChromaDex Product orders
will contain the quantity and delivery date for each order. ChromaDex may not
cancel any purchase order accepted by GRACE without GRACE’s written consent. In
addition to the above Product Forecast, ChromaDex shall provide GRACE with a
non-binding forecast of ChromaDex’s projected purchases of Product for the next
[…***…] beyond the then-current calendar year.

 

(g)    Storage. GRACE will store all Product, Product Inputs, and in-process
Products in accordance with the Specifications, the Quality Agreement, and all
relevant GMPs. GRACE must use a GRACE warehouse unless given written consent by
ChromaDex, such consent not to be unreasonably withheld, conditioned or delayed.

 

(h)   Product Shipment. Prior to each shipment, GRACE will send ChromaDex
Certificates of Analysis and a sample of Product from the applicable lot for
Quality Control certification and approval by ChromaDex before that lot of
Product is shipped by GRACE to ChromaDex. ChromaDex shall complete such Quality
Control review within […***…] of receipt of each sample and shall promptly
deliver to GRACE notification of such approval. Product shall not be shipped
until GRACE receives said certification or written approval from ChromaDex.

 

(i)     Delivery. Products shall be shipped […***…]. Title to and risk of loss
to Products shall pass to ChromaDex upon shipment. Neither the time, method, or
place of payment, method of shipment, form of shipping document, manner

  4  

 

of consignment, nor place of acceptance of ChromaDex’s order shall alter the
foregoing. GRACE shall pay for the cost of insurance for each shipment of
Products to cover replacement costs with GRACE responsible for any deductible
amount. GRACE will provide copies of the bills of lading by facsimile or email
within one business day after shipment. GRACE will not load Products into any
conveyance that (i) is not clean, (ii) may by its nature damage, contaminate,
deteriorate or adulterate the Product, or (iii) is otherwise unfit for
transportation of the Product in a food safe manner.

 

(j)     GRACE Warranties.

 

(i)        GRACE warrants that it will produce the Product in accordance with
the Specifications. GRACE further warrants that the Product will be manufactured
in compliance with its obligations under the Quality Agreement. ChromaDex
assumes all risk and liability for results obtained by the use of the Products;

 

(ii)      GRACE warrants that the manufacturing process for the Products will
not infringe any valid claim of any patent covering the process of manufacturing
Products issued in any of the countries listed in Exhibit C, unless the
manufacturing process is conducted pursuant to ChromaDex’s instructions, in
which case GRACE makes no patent warranty. GRACE may discontinue, without
liability, delivery of Products hereunder if in its opinion their manufacture,
sale or use would constitute patent infringement or if the use or resale of the
Products is enjoined;

 

1.      GRACE does and shall hereby indemnify, defend and hold the ChromaDex
Indemnified Parties (as defined below) harmless from any Third Party Claims that
are raised against the ChromaDex Indemnified Parties to the extent that they are
based upon or arise out of any claim that the manufacturing process for the
Products (except to the extent that the manufacturing process is conducted
pursuant to ChromaDex’s instructions provided to GRACE on or after the Effective
Date) infringes or violates a valid claim of any Third Party patents in the
countries listed in Exhibit C. ChromaDex shall promptly, and in any event within
[…***…], provide GRACE with written notice of any Claim that ChromaDex believes
falls within the scope of this paragraph. GRACE shall control the defense
against or settlement of such Claim for infringement so long as the settlement
includes a full and unconditional release of ChromaDex from all liabilities in
respect to such Third Party Claims. ChromaDex shall cooperate in such action if
reasonably necessary and requested by GRACE. ChromaDex may, in its own
discretion, be represented in the defense or settlement of any such Claim by
counsel of its own choosing at its sole expense. Notwithstanding the above, in
the event a conflict of interest arises between the Parties, the following shall
apply: (a) GRACE shall not have a duty to defend ChromaDex; (b) GRACE’s failure
to defend shall not constitue a breach of this Agreement; and (c) GRACE agrees
to pay reasonable and customary attorney fees and court costs incurred by
ChromaDex in defense of itself against such Third Party Claims for infringement.
. In the event that the manufacturing process for the Products or any portion
thereof (subject to the limitation provided above) is held to constitute an
infringement and the sale of Products manufactured by use of such manufacturing
process is enjoined in a country listed in Exhibit C during the Term of this
Agreement, GRACE shall have the obligation to, at its expense, and upon the
agreement of ChromaDex (such agreement not to be unreasonably withheld), (a)
modify such manufacturing process without impairing in any material respect the
Products, so that the manufacturing process is non-infringing, or (b) procure
the right to continue to use the manufacturing process to produce the Products
for sale in the applicable country listed in Exhibit C. In the event the sale of
Products manufactured by use of such manufacturing process is enjoined in a
country listed in Exhibit C, ChromaDex may terminate the Agreement as it
pertains to the applicable country enjoined, on […***…] prior written notice.

 

(iii)    GRACE warrants that GRACE’s facility (and any other facility that may
be approved for use by ChromaDex for the manufacture, processing, packing or
storage of Product or Product Inputs) is registered with the U.S. Food and Drug
Administration as required by the U.S. Federal Food Safety

 

  5  

 

Modernization Act, as amended and regulations promulgated thereunder (“FSMA”);
GRACE warrants that the GRACE’s facility for the manufacture of the Products
holds all permits required by law for the manufacture of the Products and has
obtained all approvals required by law and regulation for the production,
storage, sale and exportation of the Product, and shall ensure the validity of
the permits and approvals during the Term hereof;

 

(iv)    GRACE warrants that it will maintain and comply with all permits,
licenses and approvals required by law and comply with all applicable federal
and state laws, rules, and regulations applicable to the Product and Product
Inputs; and,

 

(v)      GRACE warrants that all modifications, changes, additions or deletions
to the (a) Product Specifications; (b) changes in the expiration period for the
Product; (c) composition or source of any Product Inputs; (d) method of
producing, processing or testing; (e) change in subcontractors for producing,
processing or testing; or (f) site of manufacture, which GRACE intends to carry
out will be evaluated and documented in accordance with Good Manufacturing
Practices and agreed to in writing by ChromaDex in advance of any such change.

 

(vi)    THE WARRANTIES STATED ABOVE ARE IN LIEU OF ALL OTHER WARRANTIES,
CONDITIONS OR OTHER TERMS, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF TERMS AS TO QUALITY, FITNESS FOR
PARTICULAR PURPOSE, MERCHANTABILITY OR OTHERWISE, WHETHER IMPLIED BY CUSTOM OR
LAW, EXCEPT AS PROVIDED FOR IN THIS AGREEMENT.

 

(k)   ChromaDex Warranties.

 

(i)        ChromaDex warrants that it has the right to enter into and agree to
the terms and conditions of this Agreement.

 

(ii)      ChromaDex warrants that it will maintain and comply with all permits,
licenses and approvals required by law and comply with all applicable federal,
state, and local laws, rules, regulations, codes, ordinances and orders
applicable to the sale and use of the Product.

 

(iii)    ChromaDex warrants that the Products and the use of Products will not
infringe any valid claim of any patent covering the Products and the use of
Products in the countries listed in Exhibit C. Further, ChromaDex warrants that
the manufacturing process for the Products will not infringe any valid claim of
any U.S. patent covering the Products or processes for manufacturing Products,
to the extent that such manufacturing process is specified by, or conducted
according to the instructions of, ChromaDex.

 

1.      ChromaDex does and shall hereby indemnify, defend and hold the GRACE
Indemnified Parties (as defined below) harmless from any Third Party Claims that
are raised against the GRACE Indemnified Parties to the extent that they are
based upon or arise out of any claim that the Products and the use of the
Product; and the manufacturing process for Products (but only to the extent that
the manufacturing process is conducted pursuant to ChromaDex’s instructions
provided to GRACE on or after the Effective Date), infringe or violate a valid
claim of any Third Party patent in the countries listed in Exhibit C. GRACE
shall promptly, in any event within […***…], provide ChromaDex with written
notice of any Claim that GRACE believes falls within the scope of this
paragraph. ChromaDex shall control the defense against or settlement of such
Claim for infringement so long as the settlement includes a full and
unconditional release of Grace from all liabilities in respect to such Third
Party Claims. GRACE shall cooperate in such action if reasonably necessary and
requested by ChromaDex. GRACE may, in its own discretion, be represented in the
defense or settlement of any such Claim by counsel of its own choosing at its
sole expense. Notwithstanding the above, in the event a conflict of interest
arises between the Parties,

  6  

 

the following shall apply: (a) ChromaDex shall not have a duty to defend GRACE;
(b) ChromaDex’s failure to defend shall not constitue a breach of this
Agreement; and (c) ChromaDex agrees to pay reasonable and customary attorney
fees and court costs incurred by GRACE in defense of itself against such Third
Party Claims for infringement. In the event the sale of Products or use of
Products in the Field is enjoined in a country listed in Exhibit C, Grace may
terminate the Agreement, as it pertains to the applicable country enjoined, on
[…***…] prior written notice.

 

(l)     Manufacturing Quality Control/Records/Audits/Inspections.

 

(i)        Quality Control Records. GRACE will maintain quality control and any
other records as specified by the Quality Agreement.

 

(ii)      Samples. GRACE will collect and maintain at GRACE’s facility samples
of the Product and the Product Inputs that are sent to ChromaDex along with the
Certificates of Analysis for Quality Control certification, as specified by the
Quality Agreement. GRACE shall retain all such records and samples for the
period of time as specified in the Quality Agreement.

 

(iii)    Notice of Non-Conformance. GRACE will notify ChromaDex promptly after
any of the following occurs: GRACE becomes aware of any failure of any Product
Inputs or Products to meet the applicable Specifications; GRACE’s failure to
comply with any provision of this Agreement; or any related inquiry,
investigation or inspection by any governmental authority. GRACE agrees to
provide ChromaDex a copy of any non-privileged reports or other documents
related thereto.

 

(iv)    Audits and Inspections. Audits and inspections of a Manufacturing
Facility are governed by the terms of the Quality Agreement.

 

(v)      Defects of Product. In the event of any failure of the Product to
conform to the warranties provided in this Agreement or conform to the terms of
the Quality Agreement, ChromaDex has the sole right to determine the corrective
action(s) to be taken by the Parties (subject to the terms of the immediately
following sentence), including, but not limited to, the retrieval, withdrawal or
recall of the Product at the expense of GRACE (except in the event that such
defect is due to the Product Specifications, in which case all such costs are at
the sole expense of ChromaDex). If ChromaDex requests a change in GRACE’s
operating procedures to prevent the defect from reoccurring, GRACE will
implement those changes in a timely fashion to the extent that such changes are
reasonable and practicable.

 

(m) Right to Reject Non-Conforming Product. ChromaDex may reject Product
manufactured by GRACE if Product fails to conform to the Specifications or
Product is damaged prior to delivery to ChromaDex. ChromaDex is not obligated to
pay GRACE for any Product rejected in accordance with the terms of this
Agreement. GRACE will, at GRACE’s sole cost and expense, but at ChromaDex’s
option (i) pick- up all rejected Product; (ii) rework and/or dispose of rejected
in-process or finished Product (or any Product Inputs that were the cause for
the rejection) but only in accordance with and upon receipt of written
instructions from ChromaDex and the terms of the Quality Agreement; and (iii)
provide ChromaDex with all requested documentation relating to the rework and/or
disposal of rejected in process or finished Product, and any Product Inputs that
were the cause for the rejection.

 

2.      Purchase Price and Payment. The Purchase Price of Product is set forth
in Exhibit B. For the first […***…] of the Initial Term, ChromaDex will pay
GRACE within […***…] of the date of each invoice. Thereafter, ChromaDex will pay
GRACE within […***…] of the date of each invoice.

 

  7  

 

3.      Term and Termination.

 

(a)    Term. The Initial Term of this Agreement will be for […***…] commencing
on the Effective Date. On […***…] (or as soon thereafter as reasonably
practicable), the Parties shall hold a meeting to negotiate a renewal of this
Agreement for successive additional periods of two (2) years (each a “Renewal
Term”). The Initial Term and any Renewal Terms are, collectively, the “Term.”

 

(b)   Termination. In addition to the termination rights provided to both
Parties in Section 7, this Agreement may be terminated as follows:

 

(i)        by ChromaDex giving written notice to GRACE at least twelve (12)
months prior to the end of the then-current Renewal Term of its intent not to
renew the Agreement;

 

(ii)      by GRACE giving notice of a Market Exit to ChromaDex;

 

(iii)    by either Party in the event of a material breach by the other Party of
any terms, conditions, representations or warranties contained in this Agreement
that is not corrected within thirty (30) days after receipt of written
notification from the non-breaching Party reasonably describing the breach;

 

(iv)    except as specified below, by either Party in the event of three (3) or
more material breaches in any consecutive twelve (12) month period, even if each
such material breach is cured within thirty (30) days of the date the
non-breaching Party reports the applicable material breach to the breaching
Party; or

 

(v)      by either Party in the event the other Party files a voluntary petition
in bankruptcy or requests similar relief, makes an assignment for the benefit of
creditors, or has a trustee, receiver or similar official appointed for any or
all of its assets; or

 

Notwithstanding any other terms of this Section 3(b), late deliveries of Product
by GRACE shall not be a material breach of this Agreement or otherwise trigger
termination of this Agreement unless (a)such delay is due to a significant
manufacturing problem in the production of the Product, as reasonably determined
by the Parties and (b) each such delivery of Product is more than ninety (90)
days late and causes undue financial hardship to ChromaDex or it’s customers.

 

In the event of termination under this Section 3(b), the non-defaulting Party
will be entitled to pursue any remedy provided under the terms of this
Agreement, including attorney fees and costs.

 

(c)    Effects of Termination.

 

(i)        Upon termination of this Agreement, other than a termination by GRACE
under the terms of Sections […***…], or […***…], GRACE will promptly, upon and
in accordance with ChromaDex’s instructions, deliver all Product to ChromaDex or
to ChromaDex’s designee and ChromaDex shall promptly pay GRACE for such Products
at the then-current Purchase Price, and;

 

(ii)      Upon termination of this Agreement and subject to the limitations set
forth in […***…], the Parties agree to comply with the terms in […***…].

 

4.      Exclusivity and Purchase Requirements.

 

During the Term of this Agreement, GRACE will be the […***…] non-ChromaDex
manufacturer and supplier to ChromaDex for Product (either through direct
manufacturing by GRACE or through a contracted Third Party) and ChromaDex shall
purchase […***…] of its non-ChromaDex manufactured requirements of the Product
from GRACE during the period […***…] through […***…];

 

  8  

 

Should, prior to […***…] before the end of the then current calendar year,
ChromaDex fail to have purchased its purchase requirements (as specified in the
Binding Forecasts for such calendar year) of the Product for such calendar year,
ChromaDex shall pay for, and take delivery of, any remaining portion of such
purchase requirements prior to the end of such calendar year. For purposes of
this Section 4, ChromaDex shall include any direct or indirect subsidiaries
thereof. GRACE shall have audit rights with respect to ChromaDex’s records to
the extent reasonably necessary to determine ChromaDex’s compliance with this
Section 4.

 

(a)    GRACE’s rights to […***…] are subject to the following conditions:

 

(i)        GRACE retains the capability to supply sufficient Product to meet the
then-current Binding Forecast,

 

(ii)      GRACE maintains the capability to manufacture food grade and
pharmaceutical grade Product in accordance with the terms of the Quality
Agreement. Further, on or before […***…], GRACE agrees to supply Product
manufactured in compliance with 21 CFR Part 211. Such Product will be
manufactured either at a GRACE facility or a contract Manufacturing Facility, at
GRACE’s sole discretion. In the event Grace is is in breach of either of these
requirements, ChromaDex may terminate the Agreement, as it pertains to food
grade or pharmaceutical grade Product , and

 

(iii)    not later than […***…] after the Effective Date, GRACE Controls and
operates, or contracts with or otherwise causes to operate, […***…]
Manufacturing Facilities both of which have proven capability of manufacturing
the requisite supply with […***…] written notice, subject to the limitation that
only […***…] Manufacturing Facility is required to have the capability to
manufacture Product in compliance with 21 CFR Part 211.

 

Any Third Party contracted with by GRACE for the manufacture of Product must, as
a condition of such contracted manufacturing, meet the terms of the Quality
Agreement.

 

Failure to meet any of the above conditions constitutes a material breach.

 

(b)   During the Term, GRACE shall not produce (or cause to be produced) Product
for use or sale in the Agreement Field or sell Product to any Third Party for
use or sale in the Agreement Field other than to ChromaDex.

 

(c)    In the event GRACE learns of a customer interested in purchasing Product
for use outside of the Agreement Field, the Parties agree to discuss the
opportunity and if both Parties are agreeable, GRACE will negotiate in good
faith an agreement to supply Product to such customer.

 

(d)   In the event GRACE learns of a customer interested in purchasing Product
for use in the Agreement Field, GRACE will promptly notify ChromaDex and, should
ChromaDex decide to pursue an agreement to supply Product to such customer,
provide commercially reasonable support to ChromaDex regarding the negotiation
of a supply agreement.

 

5.      Supply Continuity.

 

(a)    Upon […***…].

 

  9  

 

(b)   “Unable” is intended primarily to cover circumstances where GRACE’s
ability to manufacture Product has been limited by instances of, but not limited
to, applicable law, force majeure (but only where GRACE does not correct such
force majeure event within the remedy period set forth in Section 7), etc. GRACE
is not Unable to supply Product to ChromaDex in situations where GRACE and
ChromaDex cannot agree upon appropriate prices, price adjustments or other
terms.

 

(c)    […***…].

 

(d)   Anything to the contrary provided herein notwithstanding, GRACE shall have
no obligation to replace, rebuild, renovate, restore or otherwise invest capital
into its manufacturing plant if such plant is damaged or destroyed by a fire or
other casualty to the extent that such plant is unable to manufacture Product.
Such an event shall trigger an immediate transfer of manufacturing capability as
defined in this Section 5 subject to the terms and conditions of such Section.

 

6.      Limitation of Liability. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CONNECTED WITH OR RESULTING FROM
THE MANUFACTURE, SALE, DELIVERY, RESALE, REPAIR, REPLACEMENT, OR USE OF ANY
PRODUCTS OR THE FURNISHING OF ANY SERVICE OR PART THEREOF, WHETHER SUCH
LIABILITY IS BASED IN CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE,
EVEN IF SUCH PARTY HAD BEEN WARNED OF THE POSSIBILITY OF ANY SUCH DAMAGES.

 

7.      Force Majeure. Neither Party shall be liable for its failure to perform
hereunder (except as to payment for Products delivered) due to any occurrence
beyond its reasonable control, including acts of God, fires, floods, wars, acts
of terrorism, sabotage, accidents, labor disputes or shortages, governmental
laws, ordinances, rules and regulations, whether valid or invalid (including,
but not limited to, priorities, requisitions, allocations and price adjustment
restrictions), inability to obtain material, equipment or transportation, and
any other similar or different occurrence. The Party whose performance is
prevented by any such occurrence shall notify the other Party thereof in writing
as soon as is reasonably possible after the commencement of such occurrence, and
shall promptly give written notice to the other Party of the cessation of such
occurrence. The Party affected by such occurrence shall use reasonable
commercial efforts to remedy or remove such event of force majeure as
expeditiously as possible. Notwithstanding the foregoing, if the Party affected
by such occurrence is unable to remedy or remove such event of force majeure
within […***…] after the commencement of such occurrence, the other Party may
terminate this Agreement.

 

8.      Insurance. GRACE agrees to maintain at its sole cost and expense: (a)
Commercial general liability insurance from an […***…] rated carrier (including,
but not limited to, contractual liability, product liability and coverage for
the personal property of ChromaDex in its care, custody and control) with
$[…***…] per occurrence. […***…] (b) All risk property insurance on the Product
Inputs (if applicable) and Product, in amounts not less than […***…]; (c)
Employers’ liability insurance or similar insurance with limits of not less than
[…***…] each accident/disease each employee/disease policy limits; and (d)
Workers’ compensation insurance or similar insurance as required by law.

 

GRACE will name ChromaDex as an additional insured on its commercial general
liability policy, […***…], and as loss payee as its

 

  10  

 

interests appear on its property policy; and provide ChromaDex with certificates
of insurance evidencing the required insurance coverage upon execution of this
Agreement and upon policy renewals. GRACE will provide […***…] prior written
notice to ChromaDex if the coverage is canceled or materially reduced.

 

9.      Indemnification.

 

(a)    ChromaDex Indemnification. ChromaDex hereby agrees to indemnify, defend
and hold harmless GRACE, its officers, directors, employees and agents (the
“GRACE Indemnified Parties”) from and against any damages resulting from or in
connection with any Claims that it may hereafter incur, become responsible for
or pay out as a result of death or bodily injury to any person (including
ChromaDex’s employees, subcontractors, servants, agents, or customers),
destruction or damage to any property, contamination of or adverse effects on
the environment, or violation of any federal, state or local law, caused, in
whole or in part, by any act or omission of ChromaDex, its officers, directors,
employees, subcontractors, agents, or customers in the performance of this
Agreement or in the sale or marketing of the Products (or other materials
containing the Products), except to the extent that such Claims are due to
GRACE’s gross negligence or reckless or willful misconduct. GRACE and ChromaDex
shall reasonably cooperate in connection with the defense of any Third Party
Claim with respect to which indemnity may be sought from ChromaDex pursuant to
this Section 9(a).

 

(b)   GRACE Indemnification. GRACE hereby agrees to indemnify, defend and hold
harmless ChromaDex, its officers, directors, employees and agents (the
“ChromaDex Indemnified Parties”) from and against any damages resulting from or
in connection with any Claims that it may hereafter incur, become responsible
for or pay out as a result of death or bodily injury to any person (including
GRACE’s employees, subcontractors, servants or agents), destruction or damage to
any property, contamination of or adverse effects on the environment, or
violation of any federal, state or local law, caused, in whole or in part, by
any act or omission of GRACE, its officers, directors, employees,
subcontractors, or agents in the performance of this Agreement, except to the
extent that such Claims are due to ChromaDex’s gross negligence or reckless or
willful misconduct. GRACE and ChromaDex shall reasonably cooperate in connection
with the defense of any Third Party Claim with respect to which indemnity may be
sought from GRACE pursuant to this Section 9(b).

 

(c)    Joint Indemnification. Where such damages are the result of the joint or
concurrent indemnified acts of GRACE and ChromaDex or their respective
Indemnified Parties, the Parties shall share liability to the respective extent
of their relative degrees of fault.

 

(d)   Claim Management. If either Party becomes aware of a Claim for damages
that might give rise to a right or obligation of indemnification and defense as
provided herein, that Party shall promptly notify the other Party. The
indemnifying Party shall control the defense against or settlement of such
Claim. The Party seeking to be indemnified shall cooperate in such action if
reasonably necessary and requested by the indemnifying Party. The Party seeking
to be indemnified may, in its own discretion, be represented in the defense or
settlement of any such Claim by counsel of its own choosing at its sole expense.

 

10.  Claims. The total value of any Claims (other than Claims for
indemnification under the terms of […***…]), whether arising from Products
delivered or from non-delivery, or otherwise, shall not exceed the amount
ChromaDex has paid to GRACE for the Products in respect of which such claims are
made. Failure to give notice of a Claim within […***…] days from the date of
delivery, or the date fixed for delivery (in case of non-delivery), or within
[…***…] of the date that ChromaDex becomes informed of a Third Party Claim,
shall constitute a waiver by ChromaDex of all Claims in respect of the Products
at issue. Products shall not be returned to GRACE without GRACE’s prior written
permission, and then only in the manner prescribed by GRACE.

 

  11  

 

11.  Confidentiality. During the term of this Agreement, a Party (the
“Disclosing Party”) may communicate or directly or indirectly disclose or make
available to the other Party (the “Receiving Party”) certain of its confidential
and/or proprietary technical, finance or business information, including, but
not limited to, trade secrets, know-how and other intellectual property
(“Confidential Information”) pursuant to the terms of this Agreement or in
furtherance of the intentions hereunder. The Receiving Party shall not disclose
such Confidential Information to any Third Party without the Disclosing Party’s
prior written consent or use such Confidential Information for reasons other
than those identified herein during or after the term of this Agreement. These
obligations shall not apply if such Confidential Information: (a) is already in
the public domain at the time of disclosure or later through no breach of this
Agreement; (b) was lawfully in the Receiving Party’s possession prior to receipt
from the Disclosing Party without obligation of confidentiality; (c) is received
by the Receiving Party from a Third Party free to lawfully disclose such
information; or (d) is independently developed by the Receiving Party without
reference to the Disclosing Party’s Confidential Information as evidenced by the
Receiving Party’s written records.

 

If the Receiving Party is legally required to disclose Confidential Information
by law, court order, or subpoena, the Receiving Party may do so only with
respect to such Confidential Information required to be disclosed and provided
the Receiving Party provides the Disclosing Party with prompt written notice of
such requirement prior to such disclosure, when possible, to give the Disclosing
Party an opportunity to challenge the requirement.

 

The obligations under this Section 11 shall continue for a period of […***…]
after the termination of this Agreement.

 

The Parties agree that the terms and conditions of this Agreement are
Confidential Information as that term is defined herein above in this Section
11.

 

12.  Ownership and Licensing of Intellectual Property.

 

(a)    Ownership

 

(i)        Process Improvements. GRACE shall have sole ownership of any
Improvement IP, if solely developed by GRACE, which relates to the process of
manufacturing Product, including […***…]. Any Improvement IP which relates to
the process of manufacturing Product and which is jointly developed by GRACE and
ChromaDex, shall be jointly owned.

 

(ii)      […***…] Improvements. GRACE shall have sole ownership of any
Improvement IP, whether solely or jointly developed by GRACE and/or ChromaDex,
which relates to the […***…] of Product.

 

(b)   Fees and Documents. GRACE and ChromaDex agree to be accountable for their
own legal and ongoing patent fees associated with maintenance and prosecution of
Improvement IP solely by a Party hereunder. The Parties agree that legal and
ongoing patent fees associated with maintenance and prosecution of jointly owned
Improvement IP shall be shared equally by the parties. Further, each Party
agrees to execute such documents, and provide such assistance as may be
required, to file patent applications includable in Improvement IP and to obtain
patents in the name of the other or its nominee in any county elected for filing
to effect ownership rights as provided herein above in this Section 12.

 

13.  Publicity. Neither Party will use the name of the other Party or the name
of any employee of the other Party in any public statement, publicity,
advertising, news release or otherwise without the prior written approval of the
other Party except as required by law in connection with a regulatory filing.
Neither Party shall make any other public statement related to the existence or
any terms of this Agreement without the

 

  12  

 

prior consultation with and prior written approval of the other Party concerning
content, timing and audience, such approval to not be unreasonably withheld,
conditioned or delayed. Approvals may be specific, for individual events, or may
be blanket or generic, in which latter case disclosures made from time to time
consistent in content and scope with such broad approvals will not require prior
consultation but will require after the fact notification and provided the
blanket or generic approval is clearly labeled as such at the time of approval.

 

14.  Governing Law and Dispute Resolution.

 

(a)    Governing Law. The laws of […***…], without giving effect to its
principles of conflicts of law, govern this Agreement and all matters arising
out of this-Agreement, including all tort Claims. The application of the United
Nations Convention on Contracts for the International Sale of Goods is expressly
excluded.

 

(b)   Disputes. Any controversy or claim arising out of or relating to a Party’s
performance under this Agreement, or the interpretation, validity or
enforceability of this Agreement, will, upon the written request of either
Party, be referred to designated senior management representatives of the
Parties for resolution. Such representatives will promptly meet and, in good
faith, attempt to resolve the controversies, claims or issues referred to them.

 

15.  Miscellaneous

 

(a)    No License. This Agreement is not to be construed as an express or
implied license by a Party to the other Party under any patents, trademarks,
trade names, brand names, labels, logos or other intellectual property of the
first Party or any Third Party.

 

(b)   Independent Parties. Nothing in this Agreement shall be construed to
create a relationship between the Parties of principal-agent, master-servant,
partners or joint ventures. GRACE and ChromaDex are independent contractors and
have no authority to legally bind the other. Each Party will be solely
responsible for the acts and omissions of its own employees and agents and will
also be responsible for all wages and obligations, whether compulsory or in the
nature of fringe benefits, due to its own employees or agents.

 

(c)    Entire Agreement. This Agreement including the attached Exhibits,
together with the Quality Agreement and the License Agreement, set forth the
entire agreement between the Parties with respect to the subject matter set
forth herein and supersede all other prior agreements, written or oral, between
the Parties with respect to the subject matter of this Agreement. There are no
understandings, representations or warranties of any kind, express or implied,
not expressly set forth in this Agreement, the Quality Agreement, or the License
Agreement.

 

(d)   Modifications. No modification of this Agreement will be effective unless
in writing and signed by all Parties.

 

(e)    Conflicting Terms. In the event of a conflict between this Agreement and
its Exhibits this Agreement will govern. In the event of a conflict between this
Agreement and the Quality Agreement, the Quality Agreement will govern. In the
event of a conflict between this Agreement and the License Agreement, the
License Agreement will govern. If the provisions of this Agreement and the
provisions of any purchase order or order acknowledgment, or other related
document written in connection with the Agreement conflict, then the provisions
of this Agreement shall prevail.

 

  13  

 

(f)    No Waiver. No failure or delay on the part of any Party to exercise any
right, power or remedy hereunder, will operate as a waiver of such right. No
waiver or consent of any Party to any default in any term or condition of this
Agreement will constitute a waiver of or consent to any succeeding default in
the same or any other term or condition hereof. Any waiver of a right, power or
remedy hereunder must be in writing and signed by the waiving Party.

 

(g)    Notices. Any notice required or permitted under this Agreement must be in
writing and delivered personally, by mail or courier or sent by confirmed
facsimile duly addressed as follows:

 

 

To ChromaDex:

 

ChromaDex, Inc.
10005 Muirlands Blvd., Suite G
Irvine, CA 92618
Attn: Troy Rhonemus
Director of New Technologies &
Supply Chain Development
Fax: […***…]

 

 

 

 

 

To GRACE:

 

W. R. Grace & Co.-Conn.
7500 Grace Drive
Columbia, Maryland 21044
Attn: President, Materials Technologies
Fax: […***…]

 

 

 

 

 

with a copy to:

 

W. R. Grace & Co.-Conn.
7500 Grace Drive
Columbia, Maryland 21044

Attn: General Counsel

Fax: […***…]

 

or such other address as either Party may hereafter furnish in writing to the
other Party. Notices will be effective when actually received.

 

(h)   Assignment.

 

(i)        This Agreement will be binding upon and inure to the benefit of the
successors of GRACE and ChromaDex. It is an essential element of this Agreement
that, in the event of a Change in Control, the Parties are obligated to assign,
and the assigning Party to cause assignee to accept in writing all applicable
terms and conditions hereunder, to any successor, owner or operator of
ChromaDex’s or GRACE’s assets relevant to this Agreement. Notwithstanding the
preceding provision, without the prior written consent of the other Party,
neither Party may voluntarily (i) assign any of its rights under this Agreement
(or this Agreement in whole), whether by contract or by merger (whether that
Party is the surviving or disappearing entity), consolidation, dissolution, or
otherwise, or (ii) delegate any of its obligations under this Agreement or its
performance in satisfaction of any conditions to any obligations of the other
Party under this Agreement. Any permitted assignee shall assume in writing all
obligations of its assignor under this Agreement. Any assignment or delegation
in breach of this Section 15(h) will be void.

 

(i)     Any assignment or similar transaction entered into in compliance with
Section 15(h)(i) involving ChromaDex that in intent or effect alters the terms
of this Agreement to GRACE’s detriment or terminates this Agreement prior to the
end of the then current Term is permitted, provided however, if it is within
[…***…] of the Effective Date, that GRACE shall be entitled to recover from
ChromaDex or a successor

 

  14  

 

entity, as applicable on a prorated basis, reasonable and documented expenses it
had already incurred in reliance on the Agreement continuing according to the
terms herein (including, for avoidance of doubt, the prorated portion of
documented capital cost for the expansion of GRACE’s Manufacturing Facility with
respect specifically to the manufacture of Product only, and not the cost of
increased infracture or overhead). To the extent a portion, or all, of the
expansion benefits or can be used for other GRACE customers or GRACE business,
ChromaDex shall be entitled to an offset of the prorated share.

 

(j)     Severability. If any court determines that any provision of this
Agreement (in whole or in part) is invalid, illegal or unenforceable,
enforceability of the balance of this Agreement will remain in full force and
effect.

 

(k)   Headings. The headings appearing in this Agreement are for convenience and
ready reference only; they do not modify any provision of this Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

CHROMADEX, INC.

 

W. R. GRACE & CO.-CONN.

 

 

 

 

 

 

 

By:

/s/ Troy Rhonemus

 

By:

/s/ Albert F. Benineti Jr.

 

 

 

 

 

 

 

Name:

Troy Rhonemus

 

Name:

Albert F. Benineti Jr.

 

 

 

 

 

 

 

Title:

COO

 

Title:

President, Materials Technologies

 

 

  15  

 

Exhibit A: Product Specifications; Labeling & Packaging Specifications

 

Product Specifications
The Product Specifications are set in the Quality Agreement.

 

Labeling and Packaging Specifications
To be determined

 

  16  

 

Exhibit B: Purchase Price

 

The Product prices for calendar years […***…] and […***…] are set forth in the
tables below. […***…].

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

Tier 1

[…***…]

[…***…]

[…***…]

[…***…]

Tier 2

[…***…]

[…***…]

[…***…]

[…***…]

Tier 3

[…***…]

[…***…]

[…***…]

[…***…]

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

Tier 1

[…***…]

[…***…]

[…***…]

[…***…]

Tier 2

[…***…]

[…***…]

[…***…]

[…***…]

Tier 3

[…***…]

[…***…]

[…***…]

[…***…]

 

[…***…]

 

The parties will negotiate in good faith to determine the Product prices for
calendar years […***…] and beyond.

 

  17  

 

Exhibit C: Noninfringement Countries

 

[…***…]

 

Additional countries may be added only by an Addendum hereto signed by both
Parties.

 

  18

 